The decree of the probate court of Massachusetts established that the defendant was living apart from her husband justifiable cause. Her absence so continued could not constitute desertion. Miller v. Miller,150 Mass. 111. The dismissal by the same court of the plaintiff's petition for the revocation of such decree, March 14, 1901, established that the justifiable cause for such living apart then existed. Consequently, upon any view as to the prospective effect of the Massachusetts decree, the defendant cannot now be found guilty, either of willing absence from her husband without his consent, or an abandonment and refusal to cohabit "for three years together." P. S., c. 175, s. 5, cl. X, XII. Whether her living apart from her husband while the decree of the Massachusetts court stood unchanged could under any circumstances constitute cause for divorce, is not considered.
Exception overruled.
YOUNG, J, did not sit.